Citation Nr: 1748051	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-31 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether the reduction from 100 percent to 40 percent for residuals of prostate cancer, effective March 1, 2012, was proper.

2.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer from March 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Army from September 1963 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that a September 2011 rating decision provided entitlement to service connection for erectile dysfunction (ED), with a noncompensable rating, effective September 6, 2011.  It additionally provided entitlement to Special Monthly Compensation (SMC) at the (k) rate for loss of use of a creative organ, also effective September 6, 2011.  On his February 2012 notice of disagreement the Veteran addressed the reduction in his rate for prostate cancer residuals (from the December 2011 rating decision) and the impact on his ability to continue sexual relations (therefore, the ED and SMC issues addressed in the September 2011 rating decision).  The Veteran received a Statement of the Case (SOC) for his increased ED and increased SMC rating claims in November 2013 after his October 2013 substantive appeal for his increased prostate cancer residuals noted that he was most interested in being properly compensated for those issues.  Unfortunately, the record does not show that the Veteran or his representative provided a substantive appeal for those issues after the November 2013 SOC was issued.  

In July 2014, the Veteran submitted a claim for service connection for a "penile condition."  A November 2014 rating decision denied an increased rating for ED as the rating criteria for ED includes deformity of the penis.  The Veteran and his representative did not provide a notice of disagreement with this rating.  In their October 2017 informal hearing presentation, the Veteran's representative again noted the Veteran's indication on his October 2013 substantive appeal that his aim in appealing his residuals of prostate cancer rating was to be appropriately compensated for his ED/loss of use of a creative organ/penile changes.  The Board will take this statement as an indication that the Veteran continues to want to address his claims related to ED and SMC(k) despite the above history. 

In November 2011, the Veteran requested a hearing regarding his claim.  However, on his October 2013 substantive appeal he selected that he did not want a hearing.  He was sent a hearing request letter to confirm if he wanted a hearing or not.  Again in October 2013, the Veteran indicated he did not want a Board hearing.  As such, the Board considers the Veteran's November 2011 request for a hearing withdrawn.

In August 2015, the Veteran indicated during a phone call with a VA representative that he did not wish to continue the appeal regarding his prostate cancer rating.  He was informed that VA would not withdraw his claim without his request in writing.  In April 2016, VA contacted the Veteran to see if he wanted to continue his appeal based on the August 2015 phone call.  The Veteran again stated he did not, and he was again informed that VA would need his request to withdraw in writing or the claim would continue.  VA then sent the Veteran a letter in April 2016 which explained that a withdrawal of appeal must be received in writing.  A written withdrawal has not been received; therefore, the claim on appeal continues.

The issues of entitlement to an increased rating for erectile dysfunction and an increased rate of SMC for loss of use of a creative organ have been raised by the record in an October 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to a rating in excess of 40 percent for residuals of prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 2009 rating decision, the Veteran was granted service connection for prostate cancer and assigned a 100 percent evaluation effective May 29, 2009. 

2.  In September 2011, the RO notified the Veteran in a proposed rating decision to reduce the evaluation for his prostate cancer from 100 percent to 40 percent; the RO promulgated the proposed reduction in a December 2011 rating decision, effective March 1, 2012. 

3. The RO's decision to reduce the evaluation for prostate cancer from 100 percent disabling to 40 percent disabling was supported by the evidence of record at the time of the reduction, and was made in compliance with applicable due process laws.


CONCLUSION OF LAW

The reduction of the rating for prostate cancer from 100 to noncompensable, effective March 1, 2012, was proper.  38 U.S.C.A. §  1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 and 38 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letters provided in October 2009 and September 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).

The Veteran's private and VA treatment records, and service treatment and personnel records are contained in the record.

Additionally, the Veteran was afforded VA examinations in relation to his prostate cancer in 2011 and 2014.  The examination reports included interview of the Veteran where he supplied the responses regarding his voiding dysfunction, urinary frequency, and erectile dysfunction, among other pertinent information.  The Veteran's representative argued that the 2014 examination was too old to provide an adequate rating.  As such, the increased rating claim is being remanded. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Reduction

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. §  1155 and Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. §  3.105 (e).  On November 16, 2011 the Veteran requested a hearing in relation to his proposed reduction.  The Veteran was notified of the proposed reduction on September 30, 2011.  Therefore, his request for a hearing was not received within 30 days of notice of the proposed reduction, and the RO properly continued with the final rating. 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105 (e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91; VAOPGCPREC 29- 97.  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

In the present case, the RO proposed reducing the rating for prostate cancer from 100 percent disabling to noncompensable in a September 2011 rating decision, with notice also sent in September 2011.  As noted in the preceding paragraphs, the Veteran did not timely request a hearing or present additional evidence.  The reduction was finalized in a rating decision issued in December 2011, with an effective of March 1, 2012.  Thus, the Board finds that the provisions 38 C.F.R. § 3.105 (e) are applicable and were met.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record. 

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344 (a) and (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. §  3.344 (c).

In an October 2009 rating decision, service connection for prostate cancer was granted with an initial 100 percent rating, effective May 29, 2009 (date of claim).  The 100 percent rating was provided under Diagnostic Code 7528.  The October 2009 rating decision noted that an evaluation of 100 percent was assigned during active malignancy or antineoplastic therapy and that six months following completion of treatment the residual disability would be rating based on the findings of a VA examination.  The rating decision noted that there was a likelihood of improvement and the assigned 100 percent evaluation was not considered permanent and it would be subject to future review examination. 

The Board notes that the Veteran was given a review examination in August 2014 and the proposed rating was issued in September 2011.  As the 100 percent rating for prostate cancer had been in effect for less than 5 years, the provisions of 38 C.F.R. § 3.344 (a) and 38 C.F.R. §  3.344 (b) are not applicable.  Instead, the provisions of 38 C.F.R. §  3.344 (c) apply.

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

Here, the Veteran was diagnosed with prostate cancer from biopsies in March 2009.  In July 2009, the Veteran chose surgery over radiation for the treatment of his prostate cancer.  He underwent a prostatectomy in October 2009.

A January 2010 VA urology record noted that the Veteran had "stress incontinence" and he reported using 2 to 3 pads per day and that he leaks more when he strained.  He reported no erectile function.  

A December 2010 VA treatment record included that the Veteran was status post prostatectomy with "2 time a night nocturia, incontinence and erectile dysfunction."  

In September 2011, the Veteran was afforded a prostate cancer VA examination.  The Veteran had undergone a Da Vinci prostatectomy in October 2009.  Since his surgery, he reported erectile dysfunction, and "every now and then he ha[d] some urinary leakage (and this causes urinary frequency) usually following voiding."  The Veteran's prostate cancer was in remission and his treatment was listed as a radical prostatectomy, completed.  He also had androgen deprivation (hormonal therapy) which ended in 2010.  At the time of the examination, the Veteran was on several medications for his ED.  The Veteran had voiding dysfunction that did not require the wearing of absorbent material.  The voiding dysfunction also resulted in daytime voiding intervals of less than one hour and nighttime awakening to void two times per night.  He also had the sign of obstructive voiding of a slow or weak stream, but it was not markedly slow or weak.  He did not have a history of recurrent symptomatic urinary tract or kidney infections.  He was noted to have ED as a result of his prostatectomy.  He had no additional complications or conditions secondary to his prostate cancer and prostatectomy.  It was noted that his prostate cancer impacted his employment as he was involved in door-to-door sales, and his urinary frequency made this difficult.

An August 2013 VA urology note indicated that the Veteran had not had a recurrence of his prostate cancer.  He had incontinence that required one to two pads per day.  Also in August 2013, the Veteran had an inflatable penile prosthesis implanted. 

In October 2014, the Veteran was afforded a second VA prostate cancer examination.  The Veteran was noted to have no renal dysfunction secondary to his cancer or treatment for his cancer.  He continued to have voiding dysfunction that required absorbent material that had to be changed less than two times per day.  He also had urinary frequency with daytime voiding intervals of less than one hour and nighttime awakening to void three to four times per night.  At the time of this examination, the Veteran denied signs or symptoms of obstructed voiding.  He continued to have ED.  His cancer was noted to have been in remission and his treatment was completed.  He had no additional residual conditions or complications due to his prostate cancer and surgery.  He reported he lost 50 percent of his energy level after surgery but had gained back at least 25 percent of this.  He stated he used to play golf regularly, but does not play at all now.  

Initially, the Board notes that the Veteran's erectile dysfunction is rated separately from his residuals of prostate cancer.  He is service connected for erectile dysfunction with a current noncompensable rating, and he is receiving SMC (k) for loss of use of a creative organ.

Here, the Board finds that the reduction of the Veteran's disability rating for prostate cancer from 100 percent to 40 percent was proper.

Under DC 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system (prostate cancer).  

The Note attached to DC 7528 states that following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. §  3.105 (e) of this chapter.  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. §  4.115 (b) 4.115b, Diagnostic Code 7528.

As shown in the treatment records, the Veteran does not have renal dysfunction as a result of his prostate cancer and treatment.  As such, the Veteran was properly rated according to his voiding dysfunction.  Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding. 

Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day.  When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. §  4.115a. 

For urinary frequency, a 10 percent evaluation is warranted for daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours or awakening to void three to four times per night warrants.  A 40 percent rating is warranted for daytime voiding interval less than one hour or; awakening to void five or more times per night.  Id.

Obstructed voiding includes ratings ranging from noncompensable to 30 percent. A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post- void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id.

In this case, the reduction of the 100 percent schedular rating for prostate cancer was proper.  Pursuant to Diagnostic Code 7528, the Veteran was afforded a comprehensive VA examination that revealed that his prostate cancer was in remission and had not been treated since 2010 (hormone therapy).  A reduction rating is based upon the medical evidence available at the time of the reduction rating decision.  Given the evidence of record at the time of the December 2011 rating decision, the 40 percent rating assigned represented the Veteran's level of impairment.  At the time of the reduction, the medical evidence did not demonstrate that the Veteran's voiding dysfunction resulted in urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  The Veteran's 40 percent rating was applicable based his voiding dysfunctions of: daytime voiding less than one hour, awakening to void 2 times per night, wearing absorbent materials which must be changed up to 2 to 3 times per day, and obstructed voiding with slow or weak flow.  

The Board notes that 38 C.F.R. § 4.115a states that "where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes."  Additionally, the heading for "voiding dysfunction" notes that a particular condition should be rated as "urine leakage, frequency, or obstructed voiding." See 38 C.F.R. § 4.115a, Emphasis added.  Here, the Veteran met the criteria for a 40 percent rating for the residual of voiding dysfunction due to prostate cancer treatment under urinary frequency and urine leakage at the time of the reduced rating.  However, 38 C.F.R. § 4.115a directs that the condition be rated under one of the three types of voiding dysfunction, as shown with the "or" language. 

In sum, the reduction of the Veteran's disability rating for prostate cancer from 100 to 40 percent was proper.  The Board has considered the applicability of the benefit of the doubt rule.  As the preponderance of the evidence shows the reduction was proper, the claim is denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The reduction of the evaluation of the service-connected prostate cancer from 100 percent to 40 percent was proper.


REMAND

As noted above, in the October 2017 informal hearing presentation, the Veteran's representative argued that the 2014 examination was too old to properly evaluate the Veteran's current prostate cancer residuals and requested that the Board remand the claim for a current examination.  As the representative has argued that the Veteran's residuals have worsened since the 2014 examination, the Board will remand for an updated examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current status of his residuals of prostate cancer.

2.  Readjudicate the claim for an increased rating, and furnish the Veteran and his attorney a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


